PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/422,183
Filing Date: 18 Feb 2015
Appellant(s): Mijers, Jan Willem Marinus



__________________
Martin J. Cosenza
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 7, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.  See Final Rejection dated March 2, 2020.
Rejection of claims 1, 3, 4, 7-9, 12, 13, 17, 22-24, 26-30, 36, 37, 39, 40, 42, 44, and 46-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Rejection of claim 4 under 35 U.S.C. 103(a)


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 1, 7, 13, 22, 23, 30, 40, 44, and 51 under 35 U.S.C. 102(b) is withdrawn.
The rejection of claims 3, 26, 28, 29, and 37 under 35 U.S.C. 103(a) is withdrawn.

(2) Response to Argument
Rejection of claims 1, 3, 4, 7-9, 12, 13, 17, 22-24, 26-30, 36, 37, 39, 40, 42, 44, and 46-51 under 35 U.S.C. 112(a)
Appellant argues on pgs. 51-71 of the Brief that the claims meet the written description requirement since the claims are original claims, one of ordinary skill in the art would recognize that Appellant was in possession of claim 1, and that the Examiner only relies upon the figures in support of the rejection.  Appellant further asserts that Appellant further asserts on pg. 54 of the Brief that the examiner cites In re Wertheim in support of the rejection.  
With respect to the citation of In re Wertheim, the examiner respectfully notes that In re Wertheim was not relied upon to support the examiner’s position.  Instead, it was asserted that In re Wertheim implies adequate written description of the claimed invention is present in the specification as filed (MPEP 2163.03); however, Wertheim does not preclude situations where original claims lacks written description support because the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  In the instant application, independent claims 1, 4, and 40 recite that through-flow is interrupted in the case of one of three conditions.  As the claims are directed towards a valve, one of ordinary skill in the art would recognize the term “through-flow” as a functional term which implies that fluid would be enabled to flow through the valve in the absence of these three conditions.  Appellant further argues that the function of “through-flow” is described throughout the specification (pg. 
In reviewing Appellant’s originally filed disclosure, it is apparent that the pressure space is comprised of pressure chamber 12a and 12b (fig. 4; paragraph 50) which are connected to each other through arc-shaped through openings (29 in fig. 8; paragraph 60).  The specification further discloses that the pressure chambers 12a and 12b are connected to outside air via slit 18 and connecting channel 19 (paragraphs 50 and 60). Focusing on fig. 4, it is apparent that fluid enters the valve through the inlet and forces the membrane 61 downwards due to increased fluid pressure. Fluid is able to traverse the lip 71, enters pressure chamber 12a (fig. 4 and 7) and is eventually deposited into pressure chamber 12b due to the through-openings 29 (shown in fig. 8).  However, as seen in fig. 4, the fluid is trapped as chamber 12b is shown to be sealed to the outlet.  For this reason, there is no through-flow disclosed.  As such, the examiner maintains that one of ordinary skill in the art would not readily understand how the function or result of “through-flow” is achieved based on the originally filed disclosure.  
Contrary to Appellant’s originally filed disclosure, in order for the fluid to achieve “through-flow”, the fluid would need to flow through a path separate from both pressure chambers.  However, the originally filed specification and drawings are devoid of any discussion or depiction of such path.  Appellant asserts on pg. 74 of the Brief that this path is embodied as arc-shaped through-openings 29.  However, these openings cannot be the path since the specification discloses these openings as connecting 
Applicant has attempted to remedy the identified issues with the originally filed application by submitting new drawings and amending the specification (pgs. 156-159 of the Brief) which shows a flow path from pressure chamber 12a through a connecting channel 299 into newly labeled pressure chamber 12c.  
First, the examiner reiterates that these changes to the drawings and the specification are considered new matter and are not supported by the originally filed disclosure.  Pressure chamber 12a is consistently disclosed as being connected to pressure chamber 12b and to the outside air (paragraphs 50 and 60).  While a small portion of the originally filed specification discloses that pressure chamber 12b is positioned below the membrane 62 (paragraph 50), the drawings clearly show pressure chamber 12b as positioned above member 62.  Further, this same portion of the specification discloses that pressure chamber 12a and 12b form the pressure space and are connected to each other and to outside air (paragraph 50).  Given the totality of evidence presented in the specification and in the drawings, one of ordinary skill in the art would assume that the disclosure of pressure chamber 12b being below membrane 62 is merely a typographical error since the drawings and the remainder of the specification contradict that assertion.
Second, the examiner asserts that even if the Board opts to enter the drawings (filed on October 30, 2019) or specification amendments (filed on October 30, 2019) into the application, the new drawings and specification amendments would no longer provide the proper support for the claimed matter and would raise further ambiguity to 
The examiner notes that this description of the new drawings is NOT a new grounds of rejection and is merely intended to be a further explanation of why the drawings and specification amendments filed on October 30, 2019 should not be entered and the further issues which would arise should they be entered.

Rejection of claim 24 under 35 U.S.C. 112(a)
With respect to the rejection of claim 24 under 35 U.S.C. 112(a), Appellant acknowledges on pg. 89 of the Brief that the originally filed specification does not provide support for the claimed limitation of only one of the two pressure chambers 

Rejection of claim 39 under 35 U.S.C. 112(a)
Appellant argues on pgs. 80-87 of the Brief that “The specification specifically details that air entering into the line would be bad, because it would get to the patient (air in the veins is a real bad thing, and the person of ordinary skill in the art would understand this). Accordingly, based on the disclosure, the person of ordinary skill in the art would understand the claim 39 is supported…12b is a chamber, and as can be seen, it is isolated as recited, when considered in view of fig. 3…and as noted above, our specification details that chamber 12b is open to air…one of ordinary skill in the art would understand that this means that these chambers, and thus chamber 12b…is isolated as recited”.
While written description may be provided through implicit or inherent disclosure, the examiner maintains that Appellant’s own admissions in the Brief and the originally filed specification explicitly contradict the claimed matter of claim 39 which is drawn to the inlet line being fluidically isolated from at least one of the two pressure chambers. 
First, with respect to a separate dependent claim, Appellant admits on pg. 89 of the Brief that the originally filed specification does not provide support for only one pressure chamber being connected to outside air; thus, Appellant admits that both pressure chambers are connected to outside air.  Second, Appellant admits on pgs. 73 
The examiner agrees that allowing air to enter a vein would be dangerous to a patient.  However, as Appellant discloses that both pressure chambers are connected to outside air and that the fluid path constitutes through openings 29, which connect pressure chambers 12a and 12b, the examiner maintains that the totality of evidence presented by Appellant supports the position that the inlet would be fluidically connected to both pressure chambers 12a and 12b.  Therefore, the specification as originally filed does not provide support for the claimed limitation of the inlet line being in fluidic isolation from at least one of the pressure chambers.

Rejection of claims 48-50 under 35 U.S.C. 112(a)
Appellant discusses the rejection of claims 48-50 under 35 U.S.C. 112(a) on pgs. 75-77 and 91 of the Brief.  However, the Examiner notes that Appellant submits no evidence provided in the originally filed disclosure that the disclosure provides the adequate support for the claimed matter of claims 48-50.  The claims are directed to a third pressure chamber.  The specification as originally filed consistently refers to two pressure chambers: 12a and 12b.  As such, the examiner maintains that the specification does not provide support for the third pressure chamber. 


Rejection of claim 7 under 35 U.S.C. 112(b)


Rejection of claim 4 under 35 U.S.C. 103(a)
	Appellant argues on pg. 133 of the Brief that McMahon does not teach or disclose that through-flow is interrupted by a static underpressure prevailing on the inlet line.  The Examiner respectfully disagrees and asserts that McMahon is directed to a check valve (paragraph 1 discloses a one-way valve, especially a low pressure check valve).  As check valves are designed to prevent fluid from flowing from the outlet to the inlet, through-flow would be prevented in the event of a static underpressure prevailing on the inlet line since the valve is designed to prevent fluid from flowing from the outlet to the inlet.  Based on the structure of McMahon, the cup-shaped skirt 22 is shown and disclosed to be contacting the interior wall of the valve under pre-tension (paragraph 27).  In the event of an underpressure from the inlet side, the cup-shaped skirt would be pressed against the wall of the valve, as seen in fig. 2.
	Appellant argues on pg. 134 of the Brief that the Examiner never identifies where the seal is in McMahon.  As discussed in the Final rejection on pg. 18 and in the portion 
	Appellant argues on pg. 135 of the Brief that elements 22 and 23 of Kamen are not seals nor membranes.  The Examiner respectfully asserts that element 23 of Kamen is disclosed as being a duckbill valve and functions as a seal since it prevents fluid from flowing from the cap 24 to the spike 21.  The Examiner notes that this interpretation appears consistent Appellant’s interpretation since seals 61 and 62 allow fluid to flow in one direction and prevent fluid from flowing in a second direction.  Further, the term “membrane” is interpreted to mean “a selective barrier”, which appears consistent to how Appellant interprets the term.  In the instant invention, membranes 61 and 62 selective allow fluid to pass across/around the membrane.  Additionally, the Examiner notes that the membrane of Kamen (filter 22) appears similar in structure to that of the instant invention.  Kamen discloses the membrane as a thin, flat disk in fig. 3.  As seen in Appellant’s drawings, membranes 61 and 62 are shown to also be a thin, flat disk.
	Appellant further argues on pg. 136 of the Brief that the rationale to modify McMahon is illusory.  The Examiner respectfully disagrees and maintains the position that the filter would provide the added benefit of filtering out impurities from the infusion fluid flowing into the valve.  Kamen and McMahon are both related to infusion devices which comprise a valve housing which enables fluid to flow from a fluid source, to an inlet in the housing, through the housing, and out an outlet in the housing to eventual delivery to a patient.  As filters are known for filtering out unwanted materials while allowing fluid to pass through, the examiner maintains that one of ordinary skill in the art 



Respectfully submitted,
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783  
                                                                                                                                                                                                      /MICHAEL J TSAI/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.